Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 7/14/2022 that has been entered and made of record. 
Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  
Response to Amendments
3. 	Claims 1, 12 and 19 are currently amended. No New matter is being added. No claim is cancelled or merged.

Response to Arguments
4.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that Without commenting on, or acquiescing to, the propriety of the rejections, and solely to advance prosecution, Applicant has amended the pending claims to incorporate subject matter from claim 19, which was previously indicated as allowable. For at least this reason, Applicant
respectfully submits that the pending claims, at least as amended, patentably define over the cited. (Remark page08, para02).

	Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since the claim language is added from the claim 19 which is a very short elements not included in the claim 1 initially. However, claim 8 is depending on claim 8 and those elements are not added. The current prior art of Vyacheslav Shechtman, herein after Shechtman teaches based on one or more latent sequences of the acostic sequences corresponding to the received/referenced audio at step 302 and per para 0014 and 0025.
Based on above introduction of a new prior art Examiner holds the rejection.

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 202003312317) in view of Sudha Krishnamurthy (US 2021/0319321) in further view of Shectman (US 2021/0082408.
8.	Regarding independent claim 1, Kothari et al (US 2020/0312317) teaches a computing system (Fig 1 computing system 100) that combines machine learning with digital signal processors (Kothari para0012 system is processing data based on machine learning model with primary signal processor), the computing system comprising:
one or more processors (Kothari abstract para0002 where the system is including one or more processor); and one or more non-transitory computer-readable media that collectively store (Kothari para0124 where the computer storage media stores the instruction to execute):
one or more differentiable digital signal processors configured to receive one or more control inputs (Kothari para0004 where the digital computing device receives more than one input signal) and to process the one or more control inputs to generate a digital signal output (Kothari para0017 where the preprocessor generates output from the action data input), wherein each of the one or more differentiable digital signal processors is differentiable from the digital signal output to the one or more control inputs (Kothari para0033 where the one or more processors generates output to one or more control input as per para0032) ;
a machine-learned model configured to receive a model input and to process the model input to generate the one or more control inputs for the one or more differentiable digital signal processors (Kothari para0012 system is processing data based on machine learning model with primary signal processor, abstract para0002 where the system is including one or more processors)
But Kothari further fails to teach clearly but Sudha Krishnamurthy, herein after Krishnamurthy (US 2021/0319321) teaches wherein the machine-learned model has been trained by backpropagating a loss through the one or more differentiable digital signal processors (Krishnamurthy para0023 where the neural network model is trained using backpropagating loss function using processor unit 603 in fig 6); and
instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:
receiving the model input (Krishnamurthy para0050 where the processor 603 executes the program to carry out the methods/operation);
using the machine-learned model to generate the one or more control inputs based on the model input (Kothari para0012 system is processing data based on machine learning model with primary signal processor, abstract para0002 where the system is including one or more processors); and
using the one or more differentiable digital signal processors to generate the digital signal output based on the one or more control inputs (Kothari para0012 system is processing data based on machine learning model with primary signal processor and para0017 where the preprocessor generates output from the action data input).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kothari et al with concept of using self-supervised AI-based sound effect recommendation for silent video of Krishnamurthy. The motivation for doing so would be to have predictably and advantageously provided backpropagating loss of the signal between input and output function. Therefore, it would have been obvious to combine Kothari et al with Krishnamurthy to obtain the invention as specified in claim 1.
But Kothari et al in view of Krishnamurthy  further fails to teach new element in the amended claim based on one or more latent representations of acoustic features of a reference audio source.
However, Shectman (US 2021/0082408) teaches based on one or more latent representations of acoustic features of a reference audio source (Para0014, 0025 where  acoustic/prosodic realization of speech can be transferred from a given spoken example by any speaker using appropriate latent space representation. However, these approaches may not be feasible in most of real TTS applications. In unsupervised approaches, speech acoustics' latent space may be automatically trained. The latent parameters can be disentangled to enable their independent manipulation at inference time. However, the automatically trained latent representations the sequences of the acostic sequences corresponding to the received audio at step 302)
9.	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
10.	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected.
 
 9.	Regarding claim 9, Kothari in view of Krishnamurthy and in view of  teaches computing system of claim 2,  wherein the machine-learned model comprises an encoder for processing the model input and a decoder for outputting the one or more control inputs (Shectman fig1 para0016 where the encode receives the input of the signal and output from the input is by decoder 112 in the fig 1). 
22. 	Regarding claim 10, The computing system of claim 2, wherein the loss comprises a spectral loss based at least in part on the digital signal output (Shectman para0043 shows the spectra loss using eq1 from the output using encoder decoder).
23. 	Regarding claim 11, The computing system of claim 10, wherein the spectral loss is a multi-scale spectral loss determined between the digital signal output and the model input (Shectman para0016 where the loss is from encoder and decoder is a spectral loss based on eq1). 
24.	Regarding claim 18, the arguments are analogues to claim11, are applicable and is rejected.

Claims 2-6 and 14-16are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 20) in view of Sudha Krishnamurthy (US 2021/0319321) and Shectman and in view of NPL- Rudolf ‘Digital sound synthesis by physical modeling-attached.

11. 	Regarding claim 2, Kothari et al in view of Krishnamurthy and Shectman teaches the computing system of claim 1, 
But further fails to teach, However, Rudolf Rabenstein et al, herein after Rudolf (NPL ‘Digital sound synthesis by physical modeling) teaches wherein the one or more differentiable digital signal processors comprises one or more of a linear time-varying filter, a linear time-invariant filter, a finite impulse response filter, an infinite impulse response filter, an oscillator, a short- time Fourier transform, a parametric equalization processor, an effects processor, an additive synthesizer, a subtractive synthesizer, and a wavetable synthesizer (Rudolf section 202 teaches a wavetable synthesis in digital sound synthesis using a digital processing of a sound input).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kothari et al with concept of using self-supervised AI-based sound effect recommendation for silent video of Krishnamurthy and combine with NPL-Rudolf. The motivation for doing so would be to have predictably and advantageously provided digital signal processes using wavetable synthesis. Therefore, it would have been obvious to combine Kothari et al with Krishnamurthy and Rudolf-NPL to obtain the invention as specified in claim 2.
12.	Regarding claim 3, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 2, wherein the one or more differentiable digital signal processors comprises an additive synthesizer and a subtractive synthesizer for generating a synthesized signal (Rudolf section2.3 where the digital processing of an audio includes the additive and subtractive synthesis).
13. 	Regarding claim 4, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 3, wherein the additive synthesizer comprises an oscillator and the subtractive synthesizer comprises a linear time-varying filter applied to a noise source (Rudolf section2.3/2.4 where the time function of synthesizer uses oscillator and time varying filters with noise)
14. 	Regarding claim 5, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 3, wherein using the one or more differentiable digital signal processors to generate the digital signal output comprises: transforming the synthesized signal with an effects processor of the one or more differentiable digital signal processors to generate a transformed synthesized signal (Rudolf section 203 where the synthesized sound is produced in digital sound synthesis).
15. 	Regarding claim6, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 5, wherein the digital signal output comprises an output musical waveform (Rudolf section 201 where the synthesis of musical sounds is presented).
16.	Regarding claim 14, the arguments are analogues to claim2, are applicable and is rejected.
17.	Regarding claim 15, the arguments are analogues to claim4, are applicable and is rejected.
18.	Regarding claim 16, the arguments are analogues to claim 4, are applicable and is rejected.	
	Claims 7are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 20200312317) in view of Sudha Krishnamurthy (US 2021/0319321) and Shectman and in view of NPL- ‘Digital sound synthesis by physical modeling-attached and in further view of NPL-Pullaki “Spatial Sound Scene Synthesis and Manipulation for Virtual Reality and Audio Effects”2018

19. 	Regarding claim 7, Kothari in view of Krishnamurthy and Shectman and in view of NPL-Rudolf teaches the computing system of claim 6, 
	But further fails to teach wherein transforming the synthesized signal comprises simulating a reverberation effect based on one or more parameters of the effects processor (Pullki where the section 14.3.7 teaches the dereverberation method of the synthesized signal), and wherein the synthesized signal corresponds to a de-reverberated version of the transformed synthesized signal (Pullki section 14.3.7 uses the process of music signal to diffuseness parameters for dereverberation of the signal).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kothari et al with concept of using self-supervised AI-based sound effect recommendation for silent video of Krishnamurthy and combine with NPL-Rudolf and in further view of Pullaki. The motivation for doing so would be to have predictably and advantageously provided digital signal processes using wavetable synthesis with de-reverberated signal. Therefore, it would have been obvious to combine Kothari et al with Krishnamurthy and Rudolf-NPL and Pullaki to obtain the invention as specified in claim 7.
20.	Regarding claim 17, the arguments are analogues to claim7, are applicable and is rejected.
	
	 
Allowable Subject Matter
25.	Claim 8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677